PER^ CURIAM.
Petitioners’ applications for an injunction pending the disposition of this appeal must be denied upon the authority of In the Matter of the Petition of the National Labor Relations Board for a Writ of Prohibition and for a Writ of Mandamus, decided by the Supreme Court May 31, 1938, 304 U.S. 486, 58 S.Ct. 1001, 82 L.Ed. 1482, and New York Handkerchief Mfg. Company v. National Labor Relations *1017Board, 7 Cir., 97 F.2d 1010, decided by this court May 27, 1938. While the facts, and in some respects the issues are different, we are convinced that the Supreme Court decision is applicable and governs.
The order denying the applications for injunction will be entered.